UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4170


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHI BIN DONG,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00085-CCE-3)


Submitted:   November 29, 2012            Decided:   December 11, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles L. White, Greensboro, Greensboro, North Carolina, for
Appellant.    Frank Joseph Chut, Jr., Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shi Bin Dong appeals from his convictions and 46-month

sentence entered pursuant to his guilty plea to conspiracy to

commit     access       device       fraud       and     aggravated        identity      theft.

Dong’s     counsel       has     filed       a        brief   pursuant      to     Anders      v.

California,       386    U.S.    738     (1967),         stating     that       there    are   no

meritorious       issues       for     appeal          but    questioning        whether       the

district court erred in imposing sentence.                          Neither Dong nor the

Government has filed a brief.                    We affirm.

            Dong’s           sentence      is         reviewed      for     reasonableness,

applying    the     abuse-of-discretion                 standard.          Gall    v.    United

States,     552     U.S.       38,    51     (2007).             This     review        requires

consideration           of     both        the         procedural         and     substantive

reasonableness of the sentence.                       Id.; United States v. Lynn, 592

F.3d 572, 575 (4th Cir. 2010).                         After determining whether the

district    court       correctly        calculated           the   advisory       Guidelines

range, we must decide whether the court considered the 18 U.S.C.

§ 3553(a) (2006) factors, analyzed the arguments presented by

the parties, and sufficiently explained the selected sentence.

Lynn, 592 F.3d at 575-76; United States v. Carter, 564 F.3d 325,

330 (4th Cir. 2009).                 If the sentence is free of significant

procedural error, we review the substantive reasonableness of

the sentence.       Lynn, 592 F.3d at 575.



                                                  2
             Our review of the record shows that the district court

correctly calculated Dong’s Guidelines range, without objection;

analyzed the arguments presented by both sides; and sufficiently

explained        the       selected       sentence.                 The       court       granted          the

Government’s          request       for     a    downward           departure         under            United

States    Sentencing             Guidelines       Manual        §    5K1.1       (2011)            based    on

Dong’s substantial assistance and gave sufficient reasoning for

the departure.               To the extent Dong argues that the district

court    erred        in    selecting       the       extent        of    its    departure,             this

decision is unreviewable on appeal.                          See United States v. Hill,

70   F.3d   321,           324    (4th    Cir.       1995)      (holding         that         extent       of

departure        is    only       reviewable         if    it       resulted         in       a    sentence

imposed     in    violation          of    law       or    resulted           from    an          incorrect

application       of       the    Guidelines).             Based         on    the    foregoing,            we

conclude that the sentence is procedurally reasonable.

             Turning         to    the     substantive          reasonableness                    of   Dong’s

sentence,        we    presume           that    a       sentence         within          a       properly-

calculated       Guidelines          range       is       reasonable.            Rita             v.   United

States, 551 U.S. 338, 351 (2007).                          Dong’s sentence was below the

bottom of the applicable Guidelines range and only five months

longer than the sentence requested by Dong.                                   Dong has failed to

overcome the presumption of reasonableness accorded his sentence

because he has not identified any sentencing factor that would

warrant a different outcome.                         See United States v. Susi, 674

                                                     3
F.3d 278, 289 (4th Cir. 2012) (holding that a below-Guidelines

sentence is entitled to a presumption of reasonableness).

            In accordance with Anders, we have reviewed the entire

record   for     reversible    error     and   have    found      none.    Thus,     we

affirm Dong’s convictions and sentence.                      This court requires

that counsel inform Dong in writing of his right to petition the

Supreme Court of the United States for further review.                          If Dong

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move this

court    for    leave    to   withdraw     from    representation.         Counsel's

motion must state that a copy thereof was served on Dong.                            We

dispense       with    oral   argument     because         the    facts   and     legal

contentions      are    adequately     presented      in    the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          4